Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to the after final Remarks submitted May 12, 2022.

Allowable Claims
Claims 1, 3, 5, 7, 10, 12-14, 20, 24, 26, 28-29, 31-33, and 35-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding support for claims 7 and 29 as well as those related to Sarangapani (US 2016/0166781) and Schaefer (US 2011/0034861) are persuasive. Therefore, the previous 35 USC 112 (a) rejections of claims 7 and 29 are withdrawn, as proper support is provided in paragraphs 73, 76, 77, and 81 of the originally filed specification (see May 12, 2022 Remarks, pages 8-9) regarding the disclosed intervals and paragraph 55 of the originally filed specification regarding the disclosure for the signals. Additionally, the previous rejections over Sarangapani and Schaefer are withdrawn, as Schaefer does not disclose the required second signal to close the valve upon negative pressure as required by the claim (see May 12, 2022 Remarks, page 10). In Applicant’s invention, the controller is configured to provided negative pressure in a first range during a first interval, open a valve after the first interval to draw in hyperoxic fluid via negative pressure – so both negative pressure and hyperoxic fluid are provided, and close the valve one negative pressure reaches a specific range. In Schaefer, valve 26 is opened in Mode A to allow oxygen ventilation and valve 26 is closed for all other therapy modes – specifically suggesting that oxygen is not provided with negative pressure (see Schaefer, para. 58, 64) and no suggestion of opening/closing valve 26 in relation to a pressure range is made (see May 12, 2022 Remarks, page 10). Furthermore, no prior art could be found to address this deficiency.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryu et al. (US 2018/0050137), disclosing wound treatment method and apparatus supplying oxygen multiple times via controller; Hartwell et al. (US 2020/0121510), disclosing a negative pressure wound therapy system and dressing for delivering oxygen to a wound; Wall et al. (US 2015/0290364), disclosing a multi-modal wound treatment allowing for separate negative pressure and oxygen to be provided; Felding (US 2014/0336564), disclosing a system for reduced scarring of wounds which provides for a generic combined supply of oxygen and vacuum; Gvodas, JR., (US 2013/0303975) disclosing a wound treatment device having a negative pressure lumen and oxygen lumen; Topaz (US 2011/0130712), disclosing a wound healing device that supplies oxygen and negative pressure; and Smith et al. (US 2010/0160853) wound treatment alternating hyperbaric oxygen treatments with negative pressure therapy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781